Alexander, J.
(dissenting) — Twenty-two years after the Legislature enacted the statute of repose at issue here, a *151majority of this court holds that the statute violates the privileges and immunities clause of our state’s constitution. Because I believe that the statute meets the test of constitutionality under the permissive rational basis test, even applying the facts set forth in the majority opinion, I respectfully dissent.
The majority correctly finds that a rational basis analysis is to be applied here, which it concedes is the most deferential standard of review—resulting in a finding of unconstitutionality for challenged legislation only in the “rare case.” Majority op. at 144. Under that test legislation is constitutional “if there is any conceivable set of facts” to justify the legislation. Gossett v. Farmers Ins. Co., 133 Wn.2d 954, 979, 948 P.2d 1264 (1997) (citing Heller v. Doe, 509 U.S. 312, 320, 113 S. Ct. 2637, 125 L. Ed. 2d 257 (1993)).
Statutes of limitations and repose are justified because they guard against untrustworthy evidence, stale claims, and undue burdens placed on defendants. See Douchette v. Bethel Sch. Dist. No. 403, 117 Wn.2d 805, 813, 818 P.2d 1362 (1991); Duffy v. King Chiropractic Clinic, 17 Wn. App. 693, 697, 565 P.2d 435 (1977), review denied, 89 Wn.2d 1021 (1978). The majority concedes this point, but concludes that the statute runs afoul of the constitution because the small number of claims subject to the repose provision renders the legislation too remote from its purpose. Majority op. at 150. Yet, guarding against untrustworthy evidence, stale claims, and undue burdens placed on defendants, for even the fewest of claims, provides the required conceivable set of facts to give the statute a rational basis.
Sympathy for the plaintiff in this case, and those similarly situated, is not enough to compel this court to jump into a time machine and undo what was done by the Legislature 22 years ago. As former Justice Utter once wrote, “Hard cases make bad law.” State v. Shoemaker, 85 Wn.2d 207, 215, 533 P.2d 123 (1975) (Utter, J., dissenting). This case appears to offer a clear illustration of that maxim. *152This court cannot, after all, legislate—no matter how admirable its objectives might be in doing so. Rather, it is the Legislature itself that must provide the legislative remedy for Shirlee DeYoung and others similarly situated that is required here. For this reason, I would affirm the trial court. Because the majority does otherwise, I must dissent.
Durham, C.J., and Guy and Talmadge, JJ., concur with Alexander, J.
Motions for reconsideration denied October 14, 1998.